DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08 January 2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 4, Applicant argues that “Page 3 of the Office Action alleges "Runyon teaches (Figs. 1A-3) a plurality of radiating elements (125) and having at least one out of two transmission paths (126 are transmitting antennas) and two receiving (128 are receiving [antennas 0042]) paths ... which are linked with two radiating elements of the antenna ... that are physically spaced apart." Page 3 of the Office Action admits "Runyon does not teach further details regarding the spacing" but asserts Borau remedies the deficiency of Runyon. Applicant respectfully traverses because neither Runyon nor Borau disclose the limitations recited in claim 1 as amended.  
According to Figure 1A of Runyon, reproduced below, "waveguide apertures 125 comprise transmit waveguide apertures 126 [transmitting antenna per Office Action] and receive waveguide apertures 128 [receiving antenna per Office Action]." Runyon, 1 0042. As illustrated in Figure IA, the "transmit waveguide apertures 126" is interlaced with the "receive waveguide apertures 128" in each row and column. As such, Runyon does not disclose "each of the two transmitting radiating elements is adjacent to one of the two receiving radiating elements and another one of the two transmitting radiating elements" and "each of the two receiving radiating elements is adjacent to one of the two transmitting radiating elements and another one of the two receiving radiating elements," as recited in claim 1 as amended. Emphasis added.”
The Examiner cannot concur with the Applicant, as the argument appears to be an assertion that Runyon does not teach the limitation in question without any clarity of how it does not meet the limitations. The limitations “each of the two transmitting radiating elements is adjacent to one of the two receiving radiating elements and another one of the two transmitting radiating elements" and "each of the two receiving radiating elements is adjacent to one of the two transmitting radiating elements and another one of the two receiving radiating elements” are met by the structure disclosed in Runyon. The transmit elements 126 and the receive elements 128 are adjacent to one another. Any two adjacent transmit elements, which have different polarizations, are adjacent to two receive elements, which have two polarizations. Any number of groups of this fashion can be made by what is disclosed by Runyon. 
As Runyon now discloses all the limitations of claims 1 and 4, the rejection of the claims is changed to the new 102 rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-13, 18, 22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runyon (U.S. Patent Application No. 20100259346), hereinafter known as Runyon.
Regarding claim 1, Runyon discloses (Figs. 1A-4) a plurality of radiating elements (125) comprising: two transmitting radiating elements (two of 126) coupled to two transmission paths ([0042]), wherein the two transmitting radiating elements are physically spaced apart and have a same resonance frequency range and different polarizations (each transmit element is the same frequency 
Regarding claim 4, Runyon discloses (Figs. 1A-4) at least two repeating base cells (125, see Fig. 1D, multiple base cells composed of two transmit antennas and two receive antennas) comprising a plurality of radiating elements that comprise:
two transmitting radiating elements (two of 126) coupled to two transmission paths ([0042]), wherein the two transmitting radiating elements are physically spaced apart and have a same resonance frequency range and different polarizations (each transmit element is the same frequency range, see Figs. 1D [0069], for circular polarization, at least two elements with different polarizations must be on the same frequency); and two receiving radiating elements (two of 128) coupled to two receiving paths ([0042]), wherein the two receiving radiating elements are physically spaced apart and have another same resonance frequency and different polarizations (each receive element is the same frequency range, see Figs. 1D, [0069], for circular polarization, at least two elements with different polarizations must be on the same frequency); wherein: each of the two transmitting radiating elements is adjacent to one of the two receiving radiating elements and another one of the two transmitting radiating 
Regarding claims 6, Runyon further discloses (Figs. 1A-3) wherein a separation is established between the transmission paths and the receiving paths (see Fig. 3, path is 122 for each element), and the antenna has at least two receiving paths and at least two transmission paths having different polarizations (see Fig. 1A) each of which is linked with two physically distant radiating elements having different polarizations (see Fig. 2, [0024]).
Regarding claims 7, Runyon further discloses (Figs. 1A-3) wherein the two transmiting radiating elements that are linked with the transmission paths have polarizations that are orthogonal (see Fig. 1A) and wherein the two receiving radiating elements that are linked with the receiving paths have polarizations that are orthogonal to each other (see Fig. 1A).
Regarding claim 8, Runyon further discloses (Figs. 1A-3) wherein the at least two transmission paths serve to transmit signals in a same frequency range ([0008]), wherein the at least two transmission paths are linked with two identical transmitting radiating elements (see Fig. 1A), which are arranged such that they are rotated relative to each other at a prescribed angle (see Fig. 1A two polarizations covered), and the at least two receiving paths serve to receive signals in the same frequency range ([0008]) and are linked with the two receiving radiating elements having the same resonance frequency range (see Fig. 1A), wherein the at least two receiving paths are linked with two identical receiving radiating elements (see Fig. 1A), which are arranged such that they are rotated relative to each other at a prescribed angle (see Fig. 1A two polarizations covered).
Regarding claim 9, Runyon further discloses (Figs. 1A-3) the antenna has at least two receiving paths and at least two transmission paths (see Fig. 3, path is 122 for each element), each of which is 
Regarding claim 10, Runyon further discloses (Figs. 1A-3) wherein at least one of the two transmitting radiating elements and the two receiving radiating elements is configured for narrow-band signals ([0033]), wherein each resonance frequency range covers only one transmission or one receiving range of a mobile telecommunication band ([0007], first and second frequency bands).
Regarding claim 11, Runyon further discloses (Figs. 1A-3) wherein said antenna is an active antenna ([0028]), wherein boosters (amplifiers, [0025],[0028]) are arranged in the at least one out of receiving and transmission paths ([0025],[0033]), wherein each receiving path and transmission path has at least one separate booster ([0025],[0033],[0042]) wherein all receiving and transmission paths can be controlled separately (see Fig. 1A, [0028],[0033],[0042]).
Regarding claim 12, Runyon further discloses (Figs. 1A-3) wherein the antenna is arranged on a common printed circuit board ([0008], “In this exemplary embodiment, the first plurality of waveguide elements and the second plurality of waveguide elements may be integrally coupled to a printed 
circuit board.”), wherein the boosters are arranged together with the radiating elements on the common printed circuit board (see Fig. 3., circuitry on the printed circuit board).
Regarding claim 13, Runyon further discloses (Figs. 1A-3) wherein the resonance frequency range(s) of the radiating elements lie between 1 GHz and 35 GHz ([0072]).
Regarding claim 18, Runyon further discloses (Figs. 1A-3) wherein a separation is established between the transmission paths and the receiving paths (see Figs. 1A and 3), and at least one out of the following applies: a base cell has at least two receiving paths and at least two transmission paths (see 
Regarding claim 22, Runyon discloses the limitations as shown in response to claim 11.
Regarding claim 24, Runyon further discloses (Figs. 1A-3) wherein radiating elements that are linked to the transmission paths and the radiating elements that are linked to the receiving paths have different resonance frequency ranges ([0072), and wherein the resonance frequency ranges correspond to a transmission range and a receiving range, respectively, of a mobile telecommunication range ([0072]).
Regarding claim 25, Runyon further discloses (Figs. 1A-3) wherein further radiating elements (another of 125) are arranged between the radiating elements (see Fig. 1A), and wherein the further radiating elements are configured as printed circuit board radiating elements (see Fig. 3, apertures in the PCB make up the radiating elements) that are integrated into the printed circuit board that feeds the radiating elements (see Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Runyon in view of Borau et al. (U.S. Patent Application No. 20080062062), hereinafter known as Borau.
Regarding claim 3, Runyon teaches the limitations of claim 1, but does not teach further details regarding the spacing.

 wherein an individual radiating element interval between the two transmitting radiating elements and the two receiving radiating elements is between 0.2 λ_L and 0.4 λ_L ([0037]), wherein λ_L stands for a wavelength of a center frequency of the lowest resonance frequency range of the radiating elements ([0037]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to ensure the proper spacing between radiating elements as taught by Borau in the antenna apparatus of Runyon since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Reducing the separation of the antenna elements relative to the frequency of operation provides a decreased footprint while maintaining a desired beamwidth ([0037]).
Regarding claim 5, Runyon teaches the limitations of claim 4, but does not teach further details regarding the spacing.
Borau teaches (Figs. 4-10) wherein the base cells repeat at a group interval between 0.4 λ_L and 1.2  λ_L ([0037]), wherein λ_L stands for a wavelength of a center frequency of the lowest resonance frequency range of the radiating elements ([0037]).
For the reasons stated in response to claim 3, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the radiating elements and spacing as taught by Borau in the antenna apparatus of Runyon.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Runyon in view of Lindmark et al. (U.S. Patent Application No. 20090135078), hereinafter known as Lindmark.
Regarding claim 26, Runyon teaches the limitations of claim 1, but does not teach further details regarding the spacing.
Lindmark teaches (Fig. 4) an antenna for a mobile telecommunication base station ([0011]), having a plurality of radiating elements (41 and 42), wherein the radiating elements are dielectric radiating elements ([0042]), wherein an individual radiating element interval between radiating elements is less than 0.6 λ_L (distance y, [0038]), wherein λ_L stands for a wavelength of a center frequency of a lowest resonance frequency range of the radiating elements ([0038]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the radiating elements and spacing as taught by Lindmark in the antenna apparatus of Runyon because “minimize the appearance of grating lobes since the antenna elements can be placed closer together.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL MUNOZ/Primary Examiner, Art Unit 2896